           Case 2:21-cv-03709-AS Document 6 Filed 05/03/21 Page 1 of 2 Page ID #:26




1    TRACY L. WILKISON
2    Acting United States Attorney
     BRANDON D. FOX
3    Assistant United States Attorney
4    Chief, Criminal Division
     STEVEN R. WELK
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
     KATHARINE SCHONBACHLER
7
     California Bar No. 222875
8    Assistant United States Attorney
9    Asset Forfeiture Section
           Federal Courthouse, 14th Floor
10         312 North Spring Street
11         Los Angeles, California 90012
           Telephone: (213) 894-3172
12
           Facsimile: (213) 894-0142
13         E-mail: Katie.Schonbachler@usdoj.gov
14   Attorneys for Plaintiff
15   UNITED STATES OF AMERICA

16                              UNITED STATES DISTRICT COURT
17                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
18                                    WESTERN DIVISON
19                                              No. 2:21-cv-03709 - (AS)
     UNITED STATES OF AMERICA,
20
                    Plaintiff,
21                                              WARRANT
                           v.
22
     ONE ANTIQUE ROMAN
23   STATUE,
24                  Defendant.
25
26   ///
27   ///
28   ///
       Case 2:21-cv-03709-AS Document 6 Filed 05/03/21 Page 2 of 2 Page ID #:27




1          TO: DEPARTMENT OF HOMELAND SECURITY – U.S. CUSTOMS
2                 AND BORDER PROTECTION, CENTRAL DISTRICT OF
3                 CALIFORNIA:
4          A Complaint for Forfeiture having been filed in this action,
5          IT IS ORDERED that you seize the defendant One Antique Roman Statue,
6    and cause the same to be detained in your custody, or in the custody of a Substitute
7    Custodian, until further notice of the Court.
8          YOU ARE FURTHER ORDERED to file this process in this Court with
9    your return promptly after execution.
10
11                  5/03/2021
           DATED: _______________________
12
13                                                   KIRY K. GRAY, Clerkk
14                                                   _____________________________
                                                     ____
                                                        _____
                                                            ______________
                                                                         _
15                                                   Deputy Clerk
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
